The opinion of the court __ ivas delivered by

Mr. Justice Richardson,
By tlx* act of 1791, every-witness is allowed 4s. 8d. per day; if from a distance; and but 2s. 4d. if a resident in the town where the court is holden; and it has been long the practice to allow any witness who is called upon without having been regularly subpoenaed, but 2s. 4d. placing him upon a foot-, ing with residents of the place.
A subpoena ticket carries no authority, but is a mere ret • quest made to the witness to attend court. His costs therefore can he taxed at most at no more than 2s. 4d. And the motion is dismissed.
Colcock, Huger, Gantt, and Johnson, Justices, concurrent.